Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-20 and 28-42 are allowed.	
		REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 7 Dupre et al. (US. 2,895,002) teaches “A bail for forming a mechanical and electrical connection, the bail comprising: an inboard section including an elongate, electrically conductive multi-strand conductor; and an outboard section including an elongate, electrically conductive solid rod conductor electrically connected to the multi-strand conductor wherein: the inboard section and the outboard section are electrically and mechanically connected at a pair of opposed joints; the bail forms a closed loop; each of the joints includes a joint connector coupling an end of the inboard section to an end of the outboard section.” (Bail fig. 1, strand conductor 14, and rod conductor 20)
Dupre et al. (US. 2,895,002) does not teach “the joint connector of each joint is crimped onto each of the end of the inboard section and the end of the outboard section coupled by the joint connector.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 7, these limitations, in combination with remaining limitations of claim 7, are neither taught nor suggested by the prior art of record, therefore claim 7 is allowable.  	

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 8 Dupre et al. (US. 2,895,002) teaches “A bail for forming a mechanical and electrical connection, the bail comprising: an inboard section including an elongate, electrically conductive multi-strand conductor; and an outboard section including an elongate, electrically conductive solid rod conductor electrically connected to the multi-strand conductor wherein: the inboard section and the outboard section are electrically and mechanically connected at a pair of opposed joints; the bail forms a closed loop; each of the joints includes a joint connector coupling an end of the inboard section to an end of the outboard section.In re: Barry James Johnson et al.Application No.: 16/787,685 Page 4 of 11”(Bail fig. 1, strand conductor 14, and rod conductor 20)
Dupre et al. (US. 2,895,002) does not teach “the joint connector of each joint is crimped onto the end of the inboard section and soldered onto the end of the outboard section.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 8, these limitations, in combination with remaining limitations of claim 8, are neither taught nor suggested by the prior art of record, therefore claim 8 is allowable.  
Claims 41-42 are dependent on claim 8 and are therefore allowable for the same reasons.  
REASONS FOR ALLOWANCE

Dupre et al. (US. 2,895,002) does not teach “an insulation piercing connector including: at least one electrically conductive piercing member; and a clamping mechanism configured and operable to force the at least one piercing member into electrical engagement with the multi-strand conductor.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 9, these limitations, in combination with remaining limitations of claim 9, are neither taught nor suggested by the prior art of record, therefore claim 9 is allowable.
Claims 10-14, 28, and 38 are dependent on claim 9 and are therefore allowable for the same reasons.  
	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 15 Dupre et al. (US. 2,895,002) teaches “A method for forming an electrical connection assembly with a cable, the cable including a cable conductor covered by a cable insulation layer, the method comprising: providing a bail including: an inboard section including an elongate, electrically conductive multi- strand conductor; and an outboard section including an elongate, electrically conductive solid rod conductor 
Dupre et al. (US. 2,895,002) does not teach “providing an insulation piercing connector including: at least one electrically conductive piercing member; and a clamping mechanism; and selectively operating the clamping mechanism to force the at least one piercing member through the cable insulation layer and into electrical engagement with the multi-strand conductor and the cable conductor such that the multi-strand conductor and the cable conductor are electrically connected to one another through the at least one piercing member, and the solid rod conductor is thereby electrically connected to the cable conductor.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 15, these limitations, in combination with remaining limitations of claim 15, are neither taught nor suggested by the prior art of record, therefore claim 15 is allowable.
Claims 16-20, and 29 are dependent on claim 15 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 30 Dupre et al. (US. 2,895,002) teaches “An electrical connection assembly comprising: a cable including a cable conductor covered by a cable insulation layer; a bail including: an inboard section including an elongate, electrically conductive multi- strand conductor; and an outboard section including an elongate, electrically conductive 
Dupre et al. (US. 2,895,002) does not teach “an insulation piercing connector including at least one piercing member penetrating through the cable insulation layer and into electrical engagement with the multi-strand conductor and the cable conductor such that the multi-strand conductor and the cable conductor are electrically connected to one another through the at least one piercing member, and the solid rod conductor is thereby electrically connected to the cable conductor.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 30, these limitations, in combination with remaining limitations of claim 30, are neither taught nor suggested by the prior art of record, therefore claim 30 is allowable.
Claims 31-37 are dependent on claim 30 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831